[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-12286                 ELEVENTH CIRCUIT
                                                               MARCH 3, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                      D. C. Docket No. 97-00582-CR-JAL

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JOSE I. MACIA,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 3, 2009)

Before TJOFLAT, BLACK and FAY, Circuit Judges.

PER CURIAM:

     On April 7, 1999, the district court entered a judgment convicting and
sentencing appellant for various offenses not pertinent here. He appealed the

judgment, challenging both his convictions and sentences. We affirmed. United

States v. DeLeon, No. 99-10274 (11 th Cir. 2002) (not published).

      On October 19, 2007, appellant, proceeding pro se, moved the district court

pursuant to Federal Rule of Civil Procedure 60(b) to set aside the April 7, 1999

judgment. On November 27, 2007, the court denied his motion. On January 28,

2008, appellant moved the court for reconsideration. The court denied the motion

on April 8, 2008. On April 8, 2008, he appealed the court’s ruling.

      We affirm the denial of appellant’s Rule 60(b) motion. That rule applies in

civil cases, not in criminal cases such as the case here.

      AFFIRMED.




                                           2